DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed December 18, 2020 is acknowledged and has been entered.  Claims 14 and 19 have been canceled.  Claims 3, 9, and 10 have been amended.  Claims 21-23 have been added.

2.	As before noted Applicant elected the invention of Group II, claims 3, 7, 9-11, 14, and 19, drawn to a process for predicting and/or monitoring the progression of SLE and/or CLL, said method comprising in vitro detection of expression of the fraction of the STIM1 protein located at the cell plasma membrane.
	
3.	Claims 1-6, 8-13, 15-18, and 20-23 are pending in the application.  Claims 1, 2, 4-6, 8, 12, 13, 15-18, and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 14, 2019.

4.	Claims 3, 9-11, and 21-23 have been examined.

Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed September 18, 2020.

Claim Objections
6.	Claim 3 is objected to because the claim recites, “lymphocyte B” in line 11.  It is 1
	Appropriate correction or rebuttal is required.

7.	Claim 3 is objected to because of the omission of a conjunction (e.g., “and” or “or”) before the second of the two independently recited “wherein” clauses at the end of the claim.
	Appropriate correction or rebuttal is required. 

8.	Claim 9 is objected to because the claim recites, “treating said subject a therapeutic treatment for CLL […] or a therapeutic treatment for SLE […]”.  There appears to be an omission and perhaps the claim should be amended to recite, for example, “treating said subject with [or using] a therapeutic treatment for CLL […] or a therapeutic treatment for SLE […]”.
	Appropriate correction or rebuttal is required.

9.	Claim 21 is objected to because of the omission of a conjunction (e.g., “and” or “or”) before the second of the two independently recited “wherein” clauses at the end of the claim.
	Appropriate correction or rebuttal is required. 

10.	Claim 21 is objected to because the claim recites, “lymphocyte B” in line 11.  It is believed the claim should refer to “B lymphocytes”.2
	Appropriate correction or rebuttal is required.

11.	Claim 21 is objected to because the claim recites, “treating said subject a therapeutic treatment for CLL […] or a therapeutic treatment for SLE […]”.  There appears to be an omission and perhaps the claim should be amended to recite, for example, “treating said subject with [or using] a therapeutic treatment for CLL […] or a therapeutic 
	Appropriate correction or rebuttal is required.

Claim Rejections - 35 USC § 101
12.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.	The rejection of claims 3, 9-11, and 21-23 under 35 U.S.C. 101, because the claimed invention is directed to nonstatutory subject matter because it is not a patent-eligible practical application of a law of nature, is maintained.
	Beginning at page 9 of the amendment filed December 18, 2020 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
The claims are directed to a plurality of naturally occurring correlations between the level of expression of the fraction of the human STIM1 protein comprising the amino acid sequence of SEQ ID NO: 1 at the plasma membrane of the cells of a subject afflicted with CLL or SLE and a worsening of the disease in the subject, a regression of the disease in the subject, or the  occurrence of a stationary state of the disease in the subject.  While claim 3 is drawn to a method for monitoring the progression of CLL or SLE in a subject, the only active step of which the claimed invention is comprised is the in vitro detection of the expression of the fraction of the human STIM1 protein comprising the amino acid sequence of SEQ ID NO: 1 at the plasma membrane of the cells of a subject afflicted with CLL or SLE and a step by which the practitioner “monitors” the progression of the disease by carrying out a comparison of the expression of the fraction of the fraction of the human STIM1 protein comprising the amino acid sequence of SEQ ID NO: 1 at the plasma membrane of the cells at a given instant with the expression of the protein previously detected.3  Then, while the claim recites a plurality of wherein clauses (e.g., “wherein […] 
The one tangible step recited in the claim, namely the step of detecting the level of expression of the fraction of the human STIM1 protein comprising the amino acid sequence of SEQ ID NO: 1 at the plasma membrane of the cells of a subject afflicted with CLL or SLE is not sufficient to qualify the invention as a patent-eligible practical application.  The step of “monitoring the progression of the CLL or SLE” is a purely mental step carried out by drawing a comparison, but one which does not apply the result thereof to reach any formulative conclusion or concrete decision (e.g., as to what step should next be taken).  Accordingly the claimed invention fails to be patent-eligible since it does not include any additional elements/steps or a combination of elements/steps that integrate the natural principle into the claimed invention, such that the natural principle is practically applied.  Therefore, the recitation of the step of detecting the protein is insufficient to ensure that the claim amounts to significantly more than the natural principle itself (i.e., the claim, as presently written, covers every substantial practical application of the correlation).  
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something See Mayo Collaborative Services v. Prometheus Laboratories, Inc., 101 USPQ2d 1961 (2012) at 1966.  To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope.  The analysis turns on whether the claim has added enough to show a practical application.  See id. at 1968.  In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone.  A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fail this inquiry.  See id. at 1965, 1971.  
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner.  However, there must be at least one additional element or step that applies, relies on or uses the natural principle so that the claim amounts to significantly more than the natural principle itself.  Elements or steps that do not integrate the natural principle and are merely appended to it would not be sufficient. In other words, the additional elements or steps must not simply amount to insignificant extra-solution activity that imposes no meaningful limit on the performance of the claimed invention.  See id. at 1966.
Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the claim and do more than generally describe the natural principle with generalized instructions to “apply it.”  See id. at 1965, 1968.  The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation.  Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle or that only limit the use to a particular technological environment (field-of-use) would not be sufficiently specific.  See id. at 1968.  A claim with steps that add something of significance to the natural laws themselves would be eligible because it would confine its reach to particular patent-eligible applications of those laws, such as a typical patent on a new drug (including associated method claims) or a new way of using an existing drug.  See id. at 1971; see also 35 U.S.C. § 100(b).  In other words, the claim must be limited so that it does not preempt the natural principle being recited by covering every See id. at 1968.
Beginning at page 9 of the amendment filed December 18, 2020 Applicant has traversed the propriety of maintaining this ground of rejection arguing that the claimed invention is patent-eligible subject matter.
	Applicant’s arguments have been carefully considered but not found persuasive and for the reasons provided above the claimed invention is not patent-eligible subject matter.
	Applicant has argued that the Office has failed to interpret the claims in view of the specification.
	In reply the claims have been examined in light of the specification.
	Applicant has argued that the Office has failed to analyze the character of the claims, as a whole, to determine whether the claimed invention is patent-eligible subject matter.
	In response, the claims have been examined and have been determined to be drawn to patent-ineligible subject matter for the reasons provided above.
Applicant has argued that the Office “overly generalizes the claims”.
In response, the claims have been examined in light of the specification and have been given the broadest, reasonable interpretation that is consistent with the disclosure by the specification.
	Applicant has argued that the claimed invention is patent eligible because the specification discloses that the prediction of the progression of CLL or SLE has practical application and because the claims are drawn to a process intended for use in predicting the progression of CLL or SLE.  In addition Applicant has argued that the claims, as presently amended, recite steps that apply and integrate the natural principal into a practical application.
In response, it is not agreed that the claims, as presently amended, apply and integrate the natural principal into a practical application.  As explained above, the steps recited by the bodies of the rejected claims must apply the correlation that has been observed such that the claims do not encompass the correlation itself rather than a 

Claim Rejections - 35 USC § 112
14.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

15.	The rejection of claims 3, 9-11, and 21-23 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, is maintained.

	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Claims 3, 9-11, and 21-23 are indefinite for the following reasons:
(a)	Claim 3, as presently amended, recites, “a subject affected by CLL or SLE”, but how is that a subject must be “affected” by one or the other of these diseases?  Must the subject have the disease or not?
It is suggested that this issue best be remedied by amending claim 3 to recite that the subject is a subject having CLL or SLE.
(b)	Claim 3, as presently amended, recites the method comprises in vitro detection of expression of a protein, which “includes” the steps of providing a sample4, contacting an antibody directed against the protein with the sample, detecting “lymphocyte B” having the protein at the plasma membrane to determine the expression of the protein by B lymphocytes of the subject, and comparing the expression the protein at the plasma membrane of B lymphocytes with the protein detected in subjects not suffering from the disease.5  Because the claim uses the transitional phrase “including” rather than “comprising” or “consisting of”, there is an implication that the process by which the expression of the protein is detected includes steps not explicitly recited by the claim, but it is not clear what other steps may or may not be taken in the process of practicing the method regarded by Applicant as the invention.  Moreover, it cannot be ascertained what other steps, if any, must be taken so as to achieve the in vitro detection of expression of the protein.  Is it sufficient to merely provide a sample, contact an antibody with the sample, detect “lymphocyte B” having the protein at the plasma in vitro, it must include the steps that are positively recited by the claim.  It is not evident if the listing of steps is complete or incomplete, but because claims must be given the broadest, reasonable interpretation, it must be presumed that the process is not limited to those steps that are actually recited and includes other steps not explicitly recited.  So, for example, if the subject matter that Applicant regards as the invention is a process that includes other steps, which are not explicitly recited by the claim, such as the quantification of the level of expression of the protein, as written, the claim “includes” elements that are not actually recited, while potentially excluding elements, which are also not recited; and as such the metes and bounds of the subject matter that is regarded as the invention is unascertainable.  Here Applicant is reminded that the description of examples or preferences is properly set forth in the specification rather than the claims.  If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim.  Again, as explained, it is not clear what additional steps the claimed incomplete listing or set of steps by which the protein is detected in vitro should include, if not explicitly recited, which or other steps are excluded.  Thus, it cannot be ascertained which other steps are included and which other steps are not included in the process that is regarded by Applicant as the invention.
(c)	Claim 3 is drawn to a method comprising the in vitro detection of “the fraction of the human protein STIM1 having the sequence SEQ ID NO: 1 located at the plasma membrane of the B lymphocytes of said subject”, but it is unclear what it is that is actually detected because the specification defines the term “fraction of the STIM1 protein located at the plasma membrane” as having two different meanings.  According to the disclosure in lines 22-24 at page 8 of the substitute specification filed May 26, 2020 the term is defined to mean “the glycosylated fraction of the STIM1 protein located at the cell plasma membrane” but according to the disclosure in lines 10-12 at page 9 the term is defined to mean “any biological product resulting from the isolation of the STIM1 proteins located at the cell plasma membrane”.  Which protein is the “fraction of the human STIM1 protein glycosylated protein comprising the amino acid sequence of SEQ ID NO: 1 or is it some other biological product (e.g., a non-glycosylated protein comprising SEQ ID NO: 1) resulting from the isolation of the STIM1 proteins located at the cell plasma membrane?  It is confusing because not only does the specification define the term “fraction of the STIM1 protein located at the plasma membrane” as having two different meanings, but it also discloses that there is a glycosylated form of the STIM1 protein and a non-glycosylated form, both of which are “detectable by Western blotting technique” (page 8 of the substitute specification filed May 26, 2020).
(d)	Claim 3 recites, “for monitoring the progression of CLL or of SLE […] comprising: […] monitoring of the progression of CLL or SLE carried out by comparing the expression of the fraction of the human STIM1 protein having the sequence SEQ ID NO: 1 located at the cell plasma membrane of the B lymphocytes of said subject, detected at a given instant, with the expression of this fraction detected previously […].  This recitation renders the claim indefinite because it is unclear what must actually be done or how the step of monitoring is “carried out” by comparing the expression of the fraction of the human protein STIM1 detected at a given instant with the expression thereof previously detected.  Following the recitation of the step of “monitoring the progression of CLL or SLE”, which is apparently carried out by comparing the expression of the protein at a given instant with the expression previously determined, there is no further mention by the claim of “monitoring” such that it is clear when or how CLL or SLE in the subject affected by the disease is “monitored”.  According to the specification the term “monitoring the progression” is intended to mean “any process for determining whether the disease is in regression, stationary or worsening” (page 12); so it would seem that unless or until it is determined by the practitioner that the disease has regressed, remains stationary, or has worsened, the step of monitoring cannot have been taken.  So if the invention does not comprise a step by which it is actively determined that the disease has regressed, remains stationary, or has worsened, it is not understood how it is that the objective thereof is necessarily met by the practice the process embodied by the claim.  
What is the “control level” to which the claims refer, which is somehow deemed to 
If “monitoring” is carried out by comparing the expression of the STIM1 protein at the plasma membrane of B lymphocytes of the subject with the expression of the protein previously detected, why should it even matter if there is a correlation between the over- or under-expression of the protein when compared to “a control level corresponding to the expression of said fraction in subjects not suffering of the disease”?  
Nevertheless, even if might be presumed that the level of expression is determined or the amount of the protein is quantified or the percentage of cells expressing the protein is measured and compared to the value of this “control level”, it is still not clear how one determines that CLL or SLE has regressed, remained stationary, or worsened on the basis of the results of the comparison of the value of the level of expression of the fraction of the STIM1 protein located at the cell plasma membrane at a given instant and the value of the level of expression of the fraction as determined or measured previously. 
Again, it is unclear at which instance (point in time) the claim refers (i.e., it is unclear when the expression must be detected) such that it is evident when the value of the level of expression of the fraction must be determined and which value (as measured at that point in time) is that value that must be compared to the value of the level of expression of the fraction determined at some point before that instance.  Are the levels of expression measured before the practice of the invention, itself, has begun?  How is this even possible?  Must each of the levels of expression be determined during the course of the practicing the claimed invention and if so when must the determinations be made relative to the step of detecting the expression of the human plasma membrane STIM1 protein of the cells of a subject in vitro?
(e)	Claim 3 recites, “wherein -an overexpression of said fraction of the human protein STIM1 in said subject compared with a control level corresponding to the expression of said fraction in subjects not suffering of the disease is correlated with a worsening of the disease in said subject,-a subexpression of said fraction of the human protein STIM1 in said subject compared with a control level corresponding to the 
(f)	Claim 9 recites, “treating said subject a therapeutic treatment for CLL if the subject suffers from CLL and/or a therapeutic treatment for SLE if the subject suffers from SLE if monitoring a worsening of the disease in the subject”.  What does this recitation mean?  It is not clear and therefore the claim cannot be unambiguously construed.
(g)	Claim 21 recites, “a subject affected by CLL or SLE”, but how is that a subject must be “affected” by one or the other of these diseases?  Must the subject have the disease or not?
It is suggested that this issue best be remedied by amending claim 3 to recite that the subject is a subject having CLL or SLE.
(h)	Claim 21 is indefinite because the claim recites the method comprises a step by which the expression of the fraction of the human protein STIM1 located at the plasma membrane of the B lymphocytes of a subject is detected in vitro “includes” steps that are explicitly recited, but which impliedly includes additional steps that are not recited and/or excludes steps that are not recited.  As explained above with regard to claim 3 the metes and bounds of such a claim are unascertainable.
(i)	Claim 21 recites the method comprises a step by which the sample is contacted with an antibody against an extracellular fragment of STIM1 having “a sequence of SEQ ID NO: 3”.  A sequence is any two contiguous amino acids and a sequence of SEQ ID NO: 3 is any two contiguous amino acids of the amino acid sequence of SEQ ID NO: 3.  Is the claimed invention regarded as a method comprising contacting the sample with an antibody against a polypeptide having an amino acid sequence comprising any two contiguous amino acids of the amino acid sequence of SEQ ID NO: 3 or it is a method comprising contacting the sample with an antibody against a polypeptide comprising SEQ ID NO: 3?  This matters because as explained below a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.  While the specification describes a human polypeptide comprising SEQ ID 
(j)	 According to claim 21 the method comprises detecting the fraction of the human STIM1 protein at the plasma membrane of the B lymphocytes of the subject by a process that includes comparing “the expression of the fraction of STIM1 at the plasma membrane of B lymphocytes” with “the expression of this fraction detected in subjects not suffering of the disease”.
This recitation renders the claims indefinite because, first, it is not clear what it is that is compared.  Is it the amount of the protein at the plasma membrane of the B lymphocytes of the subject that is compared to the amount of the protein in subjects not suffering from CLL or SLE?  Is it the fraction of the B lymphocytes of the subject that are determined to express of the protein at the plasma membrane that is compared to the fraction of cells expressing the protein in subjects not suffering from CLL or SLE?  Second it is not clear how is it that the expression of the protein in subjects not suffering from CLL or SLE is measured or determined.  Is it the amount of the protein is present at the plasma membrane of the B lymphocytes of the subjects not suffering from CLL or SLE that is measured or might it be any the amount of the protein expressed a whole in the subject or perhaps the amount of the protein expressed by any given cell (not necessarily a B cell)?  Due to the vagueness of the language of the claim, the claim cannot be unambiguously construed.   
(k)	Claim 21 recites the method comprises “predicting the progression of CLL or SLE carried out by correlation between the level of expression of the fraction of the human protein STIM1 […] located at the plasma membrane of the B lymphocytes of a subject6 and the clinical progression of the disease by calculation of the SLEDAI […] or Binet score”, but what does this mean?  How does one practice the claimed invention to predict the progression of CLL or SLE by carrying out correlation between a level of expression, which is not actually determined, and the clinical progression of the disease by calculation of the SLEDAI or Binet score?  What does it mean to carry out a correlation 
(l)	Claim 21 refers to “a control level corresponding to the expression of said fraction in subjects not suffering of the disease”, but what is the value of this control level or how is it to be determined?  The, how does this level, whatever it may be or however it may be determined, correspond to the expression of said fraction in subjects not suffering of the disease?
(m)	Claim 21 recites, “wherein an overexpression of said fraction of the human protein STIM1 in said subject compared with a control level corresponding to the expression of said fraction in subjects not suffering of the disease is correlated with a clinical progression of the disease that is unfavourable, a subexpression of said fraction of the human protein STIM1 in said subject compared with a control level corresponding to the expression of said fraction in subjects not suffering of the disease is correlated with a clinical progression of the disease that is favourable.”  What does this mean and how is it that this recitation is intended to limit the subject matter that is regarded as the invention, if at all?
(n)	Claim 21 is drawn to a method comprising the in vitro detection of “the fraction of the human protein STIM1 having the sequence SEQ ID NO: 1 located at the plasma membrane of the B lymphocytes of said subject”, but it is unclear what it is that is actually detected because the specification defines the term “fraction of the STIM1 protein located at the plasma membrane” as having two different meanings.  According to the disclosure in lines 22-24 at page 8 of the substitute specification filed May 26, 2020 the term is defined to mean “the glycosylated fraction of the STIM1 protein located at the cell plasma membrane” but according to the disclosure in lines 10-12 at page 9 the term is defined to mean “any biological product resulting from the isolation of the STIM1 proteins located at the cell plasma membrane”.  Which protein is the “fraction of the human STIM1 protein having the sequence of SEQ ID NO: 1 located at the plasma membrane” that must be detected in practicing the claimed invention?  Is it the glycosylated protein comprising the amino acid sequence of SEQ ID NO: 1 or is it some other biological product (e.g., a 
So, while Applicant’s arguments have been carefully considered, it is for all of the above reasons that it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed 7.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

16.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

17.	The rejection of claims 3, 9-11, and 21-23 under 35 U.S.C. 112(a), as failing to comply with the written description requirement, is maintained.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Beginning at page 14 of the amendment filed December 18, 2020 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; hereinafter “Guidelines”).  A copy of this publication can be viewed or acquired on the Internet at the following address: <http://www.gpoaccess.gov/>.  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
Thus, in this instance, the claims are drawn to methods intended for use in predicting the progression or monitoring the progression of CLL or SLE, but which comprise only the step of in vitro detection of the expression of the human plasma membrane STIM1 protein of the cells of a subject and a step by which one either “monitors” the progression of CLL or SLE or “predicts” the progression of CLL or SLE.
As explained previously, simply detecting the presence of the human plasma membrane STIM1 protein, so as to detect its expression by the cell, does not achieve any other objective in and of itself.  It does not, in particular, predict the progression of CLL or SLE; and it does not monitor the progression of either one of these diseases.  
Then, while the claims recite the methods comprise “predicting” or “monitoring” the progression of CLL or SLE, so as to achieve the claimed objective, it is not clear just how one must proceed to do so for the reasons discussed previously or for the reasons discussed in the rejection above.
So, although the claimed invention is intended for use in predicting the progression and/or monitoring the progression of CLL and/or SLE, it is unclear how the claimed invention is necessarily practiced in order to achieve these any of these different objectives.  Perhaps there are steps critical to the practice of the invention that have been omitted, but certainly the claims, as written, would serve only to invite the skilled artisan to complete the inventive process by discovering how the step of detecting in vitro the expression of the human plasma membrane STIM1 protein of the cells of a subject can be taken in the course of predicting the progression and/or monitoring the progression of CLL and/or SLE.
Here Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
In addition, with regard to the invention, as presently claimed, Applicant is University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).   
Although, once given the bid to complete the inventive process by discovering how the claimed invention can be used as intended, the skilled artisan might be capable of doing so by performing a variety of different experiments, for example, the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and the specification must do more than simply state that the claimed method is regarded as part of the invention. Rather the claimed invention must be described with such clarity and particularity that one skilled in the art would immediately recognize that what is claimed was, as of the filing date of the application, subject matter possessed by Applicant. Thus, the appearance of mere indistinct words in a specification, or even in a claim, is not sufficient to satisfy this requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.
To be clear:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
In addition, it is noted that “[regardless] whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).
Turning to other issues, according to claims 9-11, 22, and 23, the methods further comprise treating CLL or SLE using a therapeutic treatment, but one that is too inadequately described by the specification to satisfy the written description requirement.  
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know how the invention can be used to achieve the sought-after objectives of either predicting progression of SLE and CLL or monitoring the progression of either or both of these diseases and then treating the disease.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Thus, although Applicant’s arguments have been carefully considered, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

18.	The rejection of claims 3, 9-11, and 21-23 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for making and using any embodiment of the claimed invention that is taught by the prior art, does not reasonably provide enablement for making and/or using the claimed invention, is maintained.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	Beginning at page 14 of the amendment filed December 18, 2020 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:

The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice8), it cannot be practiced without undue experimentation.
In this instance, the claimed invention may well be intended for use predicting the progression and/or monitoring the progression of CLL and/or SLE, said method comprising in vitro detection of the expression of the fraction of the STIM1 protein located at the cell plasma membrane, but certainly one could not practice the invention, as presently claimed, without undue and unreasonable experimentation since it would first be necessary to determine how the claimed invention is to be practiced so as to achieve the sought-after objectives.
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to complete the inventive process by discovering how the step of detecting in vitro the expression of the fraction of the STIM1 protein located at the cell plasma membrane can be taken in the course of predicting the progression or monitoring the progression of CLL and SLE in subjects. 
Furthermore while according to claims 9-11, 22, and 23 the methods further comprise treating the subject, the treatment that is provided is not adequately described and is not necessarily any known treatment for CLL or SLE that is today in practice in the clinical setting.  
The claims merely bid one skilled in the art to complete the inventive process by discovering how it is that CLL or SLE might be treated in the course of practicing the claimed inventions.
According to claims 10 and 23 the method comprises treating the subject using a therapeutic treatment that is only described by the claims as including a substance that interacts with the fraction of the STIM1 protein located at the plasma membrane.  While according to claim 11 this substance may be an antibody directed against a fragment of the STIM1 protein having the amino acid sequence of SEQ ID NO: 3, in any other case, it need not be.  Thus, the treatment might include an antibody or it might not.  The 
Even if it were an antibody, an antibody may or may not bind to STIM1 or the extracellular domain thereof to cause any therapeutic effect that might serve to ease or relieve the subject’s suffering.  The art is highly unpredictable.  At best the claims merely invite the artisan to finish the inventive process by developing an antibody or some other substance capable of interacting with the fraction of the STIM1 protein located at the plasma membrane, which can be used to produce a therapeutic treatment for CLL and/or SLE.
 In this instance it is submitted that the specification does little more than state a hypothesis and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

20.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

21.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

22.	Claims 3, 9, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0190157-A1.
	Although the claims are indefinite9, solely in the interest of advancing prosecution, the claims are herein construed as being drawn to a method comprising in vitro detection of expression of the human plasma membrane STIM1 protein by the cells of a subject by a process comprising providing a sample comprising B cells (and CLL cells) from a human subject having CLL, contacting the B cells (and CLL cells) in the sample with an antibody that binds to CD19 and an antibody that binds to the extracellular domain of STIM1, comparing or correlating the level of expression of STIM1 expressed by the B cells (or CLL cells) of the subject and the level of expression of the protein expressed by the B cells of a normal (healthy) human subject (not having CLL) or comparing or correlating the level of expression of STIM1 expressed by the B cells (or CLL cells) of the subject at different time points over the course of a treatment, and then predicting the risk posed by the disease in the subject and/or monitoring the effectiveness of an ongoing treatment regimen on the basis of the results of the comparison or correlation. 

	Kipps et al. does not expressly teach using a flow cytometer to detect B cells expressing a first plurality of genes including a gene encoding human STIM1, but given the fact that before the effective filing date of the claimed invention it was routine and conventional to analyze cellular phenotype using a flow cytometer, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have practiced the invention suggested by the prior art by contacting the B cells of the subject with an antibody that specifically binds to CD19, so as to detectably mark B cells or more particularly CLL cells, and an antibody that specifically binds to the extracellular domain of human STIM1, so as to render CD19+ B cells (and CLL cells) expressing STIM1 detectable.  One ordinarily skilled in the art before the effective filing date of the claimed invention to would have been motivated to do so 
	Absent a showing of any unobvious difference, it is submitted that the process described by the prior art is indistinguishable from the claimed invention.

Allowable Subject Matter
23.	The following set of claims drafted by the Examiner are considered allowable10 and are presented to Applicant for consideration: 

1-23.	(Canceled)

24.	(New) A method for determining if a human patient suffering from systemic lupus erythematosus (SLE) is at risk for developing proteinuria, said method comprising:
(a) 	isolating B cells from the patient;
(b)	measuring the level of expression of stromal interaction molecule 1 (STIM1) comprising SEQ ID NO: 1 at the plasma membrane surface of the B cells;
(c)	comparing the measured level of expression of STIM1 to the level of expression of STIM1 expressed on the surface of B cells of a human subject not suffering from SLE; and
(d)	determining that the patient is at risk for developing proteinuria if the measured level of expression of STIM1 is greater than the level of expression of STIM1 expressed on the surface of B cells of a human subject not suffering from SLE.

25.	(New) The method of claim 24, wherein the level of expression of STIM1 at the plasma membrane surface of the B cells is measured using an immunoassay.  

26.	(New) The method of claim 25, wherein the immunoassay comprises the use of flow cytometry, microscopy, or an ELISA.

27.	(New)	The method of claim of claim 25, wherein the B cells isolated from the patient are contacted with an antibody that specifically binds to STIM1.

28.	(New)	The method of claim 27, wherein that antibody that specifically binds to STIM1 binds to a polypeptide comprising SEQ ID NO: 3. 

29.	(New)	The method of claim 25, wherein the B cells isolated from the patient are contacted with an antibody that specifically binds to CD19 or CD20. 

30.	(New)	The method of claim 24, wherein the B cells isolated from the patient are isolated from a sample of peripheral blood, bone marrow, or a lymph node biopsy.

31.	(New) A method for determining if a human patient suffering from chronic lymphoid leukaemia (CLL) is at risk for disease progression, said method comprising:
(a) 	isolating B cells from the patient;
(b)	measuring the level of expression of stromal interaction molecule 1 (STIM1) comprising SEQ ID NO: 1 at the plasma membrane surface of the CLL cells;
(c)	comparing the measured level of expression of STIM1 to the level of expression of STIM1 expressed on the surface of B cells of a healthy human subject; and
(d)	determining that the patient is at risk for disease progression if the measured level of expression of STIM1 is greater than the level of expression of STIM1 expressed on the surface of B cells of a healthy human subject.

32.	(New) The method of claim 31, wherein the level of expression of STIM1 at the plasma membrane surface of the B cells is measured using an immunoassay.  

33.	(New) The method of claim 32, wherein the immunoassay comprises the use of flow cytometry, microscopy, or an ELISA.



35.	(New)	The method of claim 34, wherein that antibody that specifically binds to STIM1 binds to a polypeptide comprising SEQ ID NO: 3. 

36.	(New)	The method of claim 32, wherein the B cells isolated from the patient are contacted with an antibody that specifically binds to CD19 or CD20. 

37.	(New)	The method of claim 31, wherein the B cells isolated from the patient are isolated from a sample of peripheral blood, bone marrow, or a lymph node biopsy.

38.	(New) The method of claim 31, wherein the patient is undergoing treatment for CLL.

39.	(New) The method of claim 38, wherein said treatment comprises administering to the patient an antibody that specifically binds to CD20.

40.	(New)	The method of claim 39, wherein said antibody that specifically binds to CD20 is Rituximab, DB00073, Ofatumumab, Tositumomab Obinutuzumab, Ibritumomab, Ublituximab, or AME-133v.

Conclusion
24.	No claim is allowed.

25.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Spassova et al. (of record) teaches a polypeptide designated “STIM1” has a plasma membrane role in the activation of store-operated Ca(2+) channels in T lymphocytes.
	Shuttleworth et al. (Cell Calcium. 2007 Aug; 42 (2): 183-91) teaches a pool of 
	Mignen et al. (J. Physiol. 2007 Mar 15; 579 (Pt. 3): 703-15) teaches the regulation of ARC channels by STIM1 depends exclusively on the pool of STIM1 constitutively residing in the plasma membrane.
	Zhang et al. (Nature. 2005 Oct 6; 437 (7060): 902-5) teaches STIM1 is a Ca21 sensor that activates CRAC channels and migrates from the Ca21 store to the plasma membrane.
	Although not prior art, Wang et al. (Cell Physiol. Biochem. 2018; 48 (6): 2273-2285) teaches Orai1 and Stim1 mediate the majority of store-operated calcium entry in multiple myeloma and have strong implications for adverse prognosis.
	Debant et al. (J. Immunother Cancer. 2019 Apr 23; 7 (1): 111; pp. 1-13) teaches STIM1 at the plasma membrane as a new target in progressive chronic lymphocytic leukemia.
	U.S. Patent Application Publication No. 2018/0201901-A1 teaches the detection and measurement of the level of expression of human STIM1 by T cells of a subject having leukemia.
	Renaudineau et al.  (Annals of the Rheumatic Diseases. 2013; 72: A30) teaches detection and measurement of the level of expression of human STIM-1 by T and B cells in patients afflicted by SLE.
	Newly cited, Várnai et al. (J. Biol. Chem. 2007 Oct 5; 282 (40): 29678-90) teaches STIM1 rapidly translocates to the plasma membrane of cells to co-cluster with Orai1 upon depletion of endoplasmic reticulum stores of calcium cations. 
	Muik et al. (J. Biol. Chem. 2009 Mar 27; 284 (13): 8421-6) teaches the role of STIM1 at the plasma membrane of cells.
	Shuttleworth et al. (Cell Calcium. 2007 Aug; 42 (2):183-91) teaches a constitutive pool of STIM1 resides in the plasma membrane.
	Renaudineau et al. (Ann. Rheum. Dis. 2013; 72 (Suppl. 1): A5.1; p. A30) teaches STIM1 is overexpressed in SLE by B cells.
	Liou et al. (Proc. Natl. Acad. Sci. USA. 2007 May 29; 104 (22): 9301-6) teaches 

26.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

27.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
February 16, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is because in line 13 the claim refers to “B lymphocytes of said subject”.
        
        2 This is because in line 13 the claim refers to “B lymphocytes of said subject”.
        
        3 It is not clear how this step is performed, particularly since the claim makes no reference to a step by which the expression of the protein was previously detected and because it is not clear at which instant the expression of the protein at the plasma membrane of the B lymphocytes of the subject is determined.  Furthermore it is not clear what comparison is actually made since one cannot compare the expression of a protein to the result of the prior detection of the protein.  Either the protein was detected previously or it was not.  There is no mention of quantification.  Must the protein have been detected and quantified previously and is it the determined quantity of the protein previously detected that is compared to the expression of the protein at the plasma membrane of the B lymphocytes of the subject?  If so is the previous detection and quantification made using B lymphocytes of the subject or someone else?  When is the previous detection and quantification made?  If made using the cells of the subject, is the previous detection and quantification made before the onset of the disease or after the onset of the disease?  It is made before the initiation of a treatment for the disease or is it made afterward?  The answers to these questions are important to an understanding of what it is that is regarded as the invention.  Notably the claim is intended for use in “monitoring” the progression of CLL or SLE in a subject affected by CLL or SLE (and presumably diagnosed has having the disease) and the specification defines the term “monitoring the progression” to mean, “any process for determining whether the disease is in regression, stationary or worsening” (page 12, lines 1-3 of the specification); but it is unclear if it is intended that the invention be used to determine if the disease (CLL or SLE) is in regression, stationary or worsening before or after treatment. 
        
        4 This sample need not comprise “B lymphocytes” since it is only described as being selected from a “blood sample, bone marrow sample and purified B lymphocytes”.  A blood or bone marrow sample may or may not comprise B lymphocytes depending upon how the sample is prepared.  It is therefore not entirely clear how B lymphocytes in the sample are detected.  It is suggested that claim 3 be amended to recite the sample is a sample of blood or bone marrow comprising B lymphocytes.
        
        5 How is it that protein is detected in subjects not suffering from the disease?  Are B lymphocytes isolated from these subjects and is the protein detected at the plasma membrane of the subject’s B lymphocytes?  How does one compare the result of a detection of a protein to the result of a determination of the expression of the protein?  What values are compared?  Is it the levels of expression or the amounts of the protein expressed by the cells that are compared?
        6 It is unclear if this subject is the same subject referred to by the preamble of the claim.
        7 See M.P.E.P. § 2172 (II).
        8 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        9 The reasons are discussed at length in the above rejection of the claims under 35 U.S.C. § 112(b).
        10 Kipps et al. (supra) teaches that which is set forth in the above rejection, but does not teach or fairly suggest determining that the CLL patient is at risk for disease progression if the measured level of expression of STIM1 by the B cells (or CLL cells) of the subject is greater than the level of expression of STIM1 expressed on the surface of the B cells of a healthy human subject.